Citation Nr: 0421912	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  97-09 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an ulcer 
disorder, and if so, whether service connection may be 
granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
October 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in San Juan, the Commonwealth of Puerto Rico.  
In that determination, the RO determined that the veteran had 
not submitted new and material evidence to reopen the 
previously denied claims of service connection for a liver 
disorder and an ulcer disorder.  The veteran voiced 
disagreement in December 1996 and the RO issued a Statement 
of the Case (SOC) in February 1997.  The following month, the 
veteran perfected his appeals.

The veteran was afforded a hearing at the RO in June 1999.  
In April 2001, he testified at a hearing before a Member of 
the Board, now known as a Veterans Law Judge.  The Veterans 
Law Judge who held a hearing is required to participate in 
making the final determination of the claim.  38 C.F.R. 
§ 20.707 (2003).  The Veterans Law Judge who conducted the 
April 2001 hearing is no longer employed at the Board.  The 
veteran was so notified via letter in June 2004.  In July 
2004 correspondence, the veteran declined another hearing.

At the April 2001 hearing, the veteran withdrew his 
application to reopen the previously denied liver disorder 
claim.  Therefore, the issue for appellate review is as 
stated on the title page of this decision.





FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
this claim has been developed and obtained, and all due 
process concerns have been addressed.

2.  The veteran did not file a notice of disagreement within 
one year of his notification of the February 1984 rating 
decision that determined that new and material evidence had 
not been submitted to reopen his service connection claim.

3.  Evidence submitted since February 1984 bears directly and 
substantially upon the specific matter under consideration.

4.  Competent medical evidence causally relates the veteran's 
diagnosed ulcer disease to the medication used to treat his 
service-connected left hip condition.


CONCLUSIONS OF LAW

1.  The RO's February 1984 determination is final.  
38 U.S.C.A. § 4005(c) (1982); currently 38 U.S.C.A. §§ 7104, 
7105 (West 2002).

2.  Evidence received subsequent to the RO's February 1984 
determination is new and material and serves to reopen the 
veteran's claim of entitlement to service connection for an 
ulcer disorder.  38 U.S.C.A. §§ 5107, 5108, 7105 (West Supp. 
2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2001).

4.  An ulcer disease is proximately due to the veteran's 
service-connected left hip condition.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  Because the 
VCAA notice in the instant case was not provided to the 
veteran prior to adjudication of his claim, the timing of the 
notice does not comply with the express requirements of the 
law.  See 38 U.S.C.A. § 5103(a) (West 2002).  As the VCAA was 
not enacted until November 9, 2000, the Board concludes that 
the RO did not err by not providing the veteran notice of 
VA's duty to assist with his claim prior to the initial 
adjudication in October 1996.  VAOPGREC 7-2004 (July 16, 
2004).

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO sent the veteran a letter in 
February 2003 in which he was informed of the VCAA.  
Specifically, he was notified of the principles of service 
connection and what constituted both new evidence and 
material evidence.  The letter also informed him that VA 
would make reasonable efforts to obtain medical records, 
employment records, and records from other governmental 
agencies as long as he provided VA with enough information 
about the records so that a request could be made.  The 
letter also informed him that it was still his responsibility 
to make sure that VA received all requested records.  He was 
subsequently notified via the January 2004 Supplemental SOC 
(SSOC) that his claim remained denied.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Accordingly, the Board considers the 
VA's notice requirements have been met and any error in 
timing is harmless.
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  VA's duty to assist does not include the duty to 
provide a VA examination to obtain a medical opinion for 
claims based on new and material evidence.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).  The veteran's service medical records 
and VA treatment records have been associated with his claims 
folder.  Certain private medical records previously 
associated with a VA outpatient treatment file have been 
associated with his claims folder.  The veteran was treated 
at a private clinic for the claimed condition in the 1960s.  
In June 2001 correspondence, VA was notified that the clinic 
was closed in 1989 and that the records were sent to a 
private hospital.  The letter reflects that records in 
question could not be found and were likely destroyed in the 
after effect of Hurricane Hugo.  Accordingly, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive and futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

In March 1967, the Board issued a decision in which the 
veteran's claim of entitlement to service connection for an 
ulcer disorder was denied.  Decisions of the Board are final.  
38 U.S.C.A. § 7104(a) (West 2002).  In a February 1984 rating 
decision, the RO denied the veteran's attempt to reopen the 
previously denied claim, and notified him of that 
determination by letter in March 1984.  The letter included 
notification of his appellate rights but the veteran did not 
file a notice of disagreement within one year of his 
notification to initiate an appeal.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  However, if new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App 145 (1991).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001). 

At this point, it is not the function of the Board to weigh 
all the evidence to ascertain whether it preponderates for or 
against entitlement to service connection or whether it is in 
relative equipoise on that question.  See Justus v. Principi, 
3 Vet. App. 510 (1992).  Rather, the Board must simply 
determine whether any of the evidence obtained since the 
final prior denial meets the definition of that which is new 
and material.  If any evidence is new and material, the claim 
is reopened, and the underlying claim for service connection 
may be addressed with consideration given to all the evidence 
of record.  

During the pendency of the appeal, the regulatory definition 
of new and material evidence was amended.  However the 
amended version applies to claims filed on or after August 
29, 2001, and therefore it is not applicable in this case as 
the veteran's claim to reopen was filed prior to August 29, 
2001.

As the February 1984 rating decision is the most recent 
determination to become final, the Board will determine 
whether new and material evidence has been received since 
that determination.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  The evidence considered in 1984 consisted of the 
veteran's service medical records, a 1964 letter from a 
private physician and VA treatment records reflecting then 
current treatment for gastrointestinal symptoms.
 
In February 2003, the RO requested copies of all available VA 
treatment record from the 1960s.  Evidence received includes 
a February 1968 VA hospital summary which reflects that a VA 
physician noted that the veteran had apparently developed an 
ulcer as the result of large doses of salicylates.  The Board 
concludes that the VA hospital summary is corroborative of 
medical evidence previously of record and, as such, is 
neither cumulative nor redundant of evidence already of 
record.  The additional evidence is also of such significance 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the Board finds that the 
additional evidence meets the regulatory definition of new 
and material evidence and the claim is reopened.

As new and material evidence has been presented and the claim 
is reopened, the claim must now be evaluated on its merits.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  Service 
connection is warranted where the evidence shows that a 
disability is proximately due or the result of an already 
service-connected disability. 38 U.S.C.A. §§ 1110, 1131 (West 
2002), 38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. 
App. 439 (1995).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  38 U.S.C.A. § 5107 
(West 2002), 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board has reviewed all the evidence of record.  The 
veteran is service-connected for a left hip condition.  The 
veteran was diagnosed by X-ray in November 1963 to have ulcer 
disease.  A November 1963 medical certificate from a private 
physician relates a possibility that the ulcer could be due 
to prolonged use of salicylates.  A January 1964 letter from 
the same private physician reflects that, besides other 
treatments for left ankle, knee, thigh and hip pain, the 
veteran was on a "massive" dosage of salicylates.  The 
physician indicated that it was a known fact that salicylates 
may provoke ulcers and he urged VA that the pathogenesis of 
the ulcer should be revised in order to decide whether, 
because of prolonged use of salicylates, the ulcer could be 
considered service connected.  

A VA record reflects that the veteran was admitted in 
December 1964 for treatment of his left hip condition and an 
ulcer disorder.  A December 1964 VA hospital summary reflects 
that the veteran received in-patient care for six days and 
was diagnosed with an ulcer disease, as revealed by X-ray.  
An August 1968 VA hospital summary reflects that the veteran 
had been treated for left leg pain with large doses of 
salicylates that had apparently caused the veteran to develop 
an ulcer disease.

The medical opinion contained in the August 1968 VA hospital 
summary, when combined with the private physician statements 
contains in the November 1964 letter, raises a medical 
likelihood that the veteran's development of an ulcer disease 
was the result of the salicylates used to treat his service-
connected left hip condition.  As such, with resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
the competent evidence of record rises to at least the level 
of equipoise such that service connection is warranted for an 
ulcer disease as secondary to the medication used to treat 
the veteran's service-connected left hip condition.


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for an ulcer disorder.

Service connection for an ulcer disorder is granted.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



